Citation Nr: 1751764	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  11-89 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability with radiculopathy.

2.  Entitlement to service connection for a cervical spine disability with radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1969 to August 1973 and in the United States Coast Guard from May 1991 to September 1991.  The Veteran also served in the Reserves with a period of active duty for training from January 1977 to September 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The jurisdiction of this case subsequently transferred to the RO in Detroit, Michigan.

The Veteran testified at a Decision Review Officer (DRO) hearing in June 2011, and a transcript of the hearing is of record.

These matters were remanded by the Board in September 2014 and March 2017 for additional development. 

The issue of service connection for a cervical spine disability with radiculopathy is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim to reopen a previously denied cervical spine service connection claim was denied by the RO in a February 2004 rating decision.  He was notified of the decision and of his appellate rights, and while he submitted a Notice of Disagreement (NOD), he did not file a Substantive Appeal within 60 days of the issuance of the Statement of the Case.

2.  The evidence of record since the February 2004 rating decision is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability

.
CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied reopening the Veteran's claim for service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.202, 20.302, 20.1103 (2017).

2.  The evidence received since the February 2004 rating decision is new and material, and the claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In a February 2004 rating decision, the RO determined that the additional evidence submitted by the Veteran was new, but it was not material to the case as it did not prove the Veteran's current neck disability was related to his military service.  The Veteran was notified of that decision and his appellate rights, and filed an NOD in February 2005.  The RO subsequently issued a Statement of the Case in March 2006; however, the Veteran never filed a Substantive Appeal.  In general, rating decisions that are not timely appealed are final.  See 38 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Thus, the February 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017).

In August 2007, the Veteran filed an application to reopen the claim.  The evidence received since the February 2004 rating decision includes the Veteran's private treatment records for his cervical spine disability.  The additional private treatment records note that the Veteran reported that he has experienced neck pain since February 1970 when he was involved in a car accident.  The Board finds that the new evidence triggers the VA's duty to assist by requiring a VA examination and medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for a cervical spine disability with radiculopathy.  38 C.F.R. § 3.156(a).  However, as discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim for service connection for a cervical spine disability is reopened, and to this extent only, the appeal is granted. 


REMAND

The Board notes the Veteran was afforded a VA examination in November 2003.  However, the examiner simply stated the Veteran's current diagnosis and did not provide an etiological opinion.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, additional private treatment records have provided additional detail about the Veteran's disability, but the record is not sufficient for the Board to decide the claim  Therefore, the Board finds an additional VA medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his cervical spine disability with radiculopathy.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability began during active service; is related to an incident of service, including his February 1970 motor vehicle accident; or, if arthritis is present, began within one year after discharge from active service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  If the benefit sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


